DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on 12/16/2020, 06/17/2021 and 12/28/2021 have been considered.  Signed and initialed PTO-1449s that correspond to the IDSs are attached herewith.

Drawings
The drawings filed on 12/16/2020 have been accepted by the Examiner for examination purposes.

Allowable Subject Matter
Claims 1-10 are allowable.
Claim 1 is allowable because, prior art of record taken alone or in combination, fails to disclose or render obvious an apparatus comprising: a structured-light source configured to sequentially radiate a plurality of structured lights having a predetermined phase range; at least one lens configured to adjust optical paths of the plurality of structured lights such that each of the plurality of structured lights is uniformly radiated to a region on an object; and a processor configured to: derive an angle of the region with respect to a reference plane based on acquired light quantity values and reference information, in combination with the rest of the limitations of claim 1.
Claims 2-5 are allowable because they are dependent on claim 1.
Claim 6 is allowable because, prior art of record taken alone or in combination, fails to disclose or render obvious a method, comprising: sequentially radiating, by a structured-light source, a plurality of structured lights having a predetermined phase range; adjusting, by at least one lens, optical paths of the plurality of structured lights such that each of the plurality of structured lights is uniformly radiated to a region on an object; and deriving by a processor, an angle of the region with respect to a reference plane based on acquired light quantity values and stored reference information on an inclination of the region, in combination with the rest of the limitations of claim 6.
Claims 7-10 are allowable because they are dependent on claim 6.

MORII HIDEKI (JP 2021047211 A) is the closest prior art to the Applicant’s claimed invention.  However, MORII HIDEKI does not teach of structured-light source configured to sequentially radiate a plurality of structured lights having a predetermined phase range and a processor configured to derive an angle of the region with respect to a reference plane based on acquired light quantity values and reference information.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Status/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roy M. Punnoose whose telephone number is 571-272- or Fax number 571-273-2427.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROY M PUNNOOSE/ 
Primary Examiner 
Art Unit 2886